IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40958

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 486
                                                 )
       Plaintiff-Respondent,                     )      Filed: April 30, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JAMES LOGAN BARTELL,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of eight years, for two counts of lewd conduct with a child
       under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       James Logan Bartell was found guilty of two counts of lewd conduct with a child under
sixteen. Idaho Code § 18-1508. The district court sentenced Bartell to a unified term of twenty
years, with a minimum period of confinement of eight years. Bartell appeals asserting that the
district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bartell’s judgment of conviction and sentence are affirmed.




                                                   2